  Case: 1:15-cv-06759 Document #: 165 Filed: 10/05/18 Page 1 of 12 PageID #:1224




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 Fred Cartwright,                                   )
                                                    ) Case No. 15-cv-06759
                       Plaintiff,                   )
                                                    ) Hon. Judge John Robert Blakey
        v.                                          )
                                                    )
 Silver Cross Hospital and                          )
 Crothall Health Care, Inc.                         )
                                                    )
                       Defendants.                  )

                DEFENDANTS’ MOTION TO DISMISS AS A SANCTION
             PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 37(D)

       Pursuant to Rule 37 of the Federal Rules of Civil Procedure, Silver Cross Hospital

(“SCH”) and Crothall Healthcare, Inc. (“Crothall”) (collectively, “Defendants”) hereby move to

dismiss Plaintiff Fred Cartwright’s (“Plaintiff’s”) First Amended Complaint as a result of his

willful and bad faith failure to appear for a properly-noticed deposition and for failure comply

with this Court’s Orders. In support of this motion, Defendants state as follows.

                                       INTRODUCTION

       Since discovery in this matter commenced nearly two and a half years ago, this case has

been plagued by Plaintiff’s failure to cooperate during discovery, to abide by court orders and

deadlines and generally to litigate his claims in a good faith manner. In keeping with this pattern

of non-compliance, on the day before his properly-noticed and jointly-scheduled deposition,

Plaintiff (via his fifth court-appointed counsel) notified Defendants that he would not appear for

his deposition without providing any explanation whatsoever. Plaintiff’s unjustified refusal to sit

for his deposition, together with his history of defying court orders and directives, is clear

evidence of bad faith and willful conduct that warrants dismissal of his claims with prejudice



                                                1
     Case: 1:15-cv-06759 Document #: 165 Filed: 10/05/18 Page 2 of 12 PageID #:1224




pursuant to Federal Rule of Civil Procedure 37(d).

         Both Defendants and this Court have been exceedingly accommodating and exceedingly

patient with Plaintiff throughout this litigation. Plaintiff has been continually permitted, without

suffering any sanction or penalty, to defy court orders, to ignore filing deadlines, and to disregard

his discovery obligations – all of which has resulted in unnecessary delays and has frustrated

Defendants’ ability to mount a full and fair defense to his claims. During this time, moreover,

Plaintiff has enjoyed the assistance of five pro bono attorneys, four of whom have withdrawn as

a result of fundamental disagreements over case strategy. Perhaps most egregiously, Plaintiff

promised this Court, as a condition for receiving his fifth pro bono counsel, that he would

cooperate in good faith with any newly-appointed attorney. In light of Plaintiff’s most recent

actions, it appears he has not made good on these assurances.

         At some point, enough is enough, and the substantial leeway and countless second

chances that Plaintiff has been afforded must come to end. Plaintiff has been warned by this

Court that dismissal is a potential sanction for failing to appear at court hearings (Dkt. #129), and

there is no doubt that Plaintiff (who was represented by his fifth pro bono attorney at the time)

was aware of the potential consequences of his unjustified failure to sit for a properly-noticed

and previously agreed-upon deposition. Although dismissal is a harsh sanction, it a reasonable

and proportionate response to Plaintiff’s repeatedly uncooperative and inexcusable conduct in

this case. For these reasons and for all of the reasons set forth herein, Defendants request the

Court dismiss Plaintiff’s Amended Complaint with prejudice as a sanction pursuant to Federal

Rule of Civil Procedure 37(d).

                           RELEVANT PROCEDURAL HISTORY

I.       The Parties’ Initial Pleadings




                                                 2
  Case: 1:15-cv-06759 Document #: 165 Filed: 10/05/18 Page 3 of 12 PageID #:1224




       On June 24, 2014, Plaintiff filed a pro se Complaint against SCH and Crothall asserting

broad claims of age, sex, and race discrimination and retaliation. (Dkt. # 1.) Defendants filed

their respective answers, and the Court appointed Plaintiff his first legal counsel on June 30,

2016. (Dkt. #18, 20, 26.) Thereafter, on October 14, 2016, Plaintiff filed his First Amended

Complaint against SCH and Crothall, adding new allegations of harassment and hostile work

environment. (Dkt. # 55.)

II.    Plaintiff Refuses To Cooperate During Discovery And Comply With This Court’s
       Orders

       On or around March 11, 2016, SCH served its first set of written discovery requests upon

Plaintiff, thereby commencing a discovery process that - over two a half years later - remains

unfinished and ongoing largely due to Plaintiff’s refusal to cooperate or take reasonable

discovery positions. Notably, during the majority of this two and a half year period, Plaintiff has

enjoyed the assistance of five separate pro bono attorneys.        (Dkt. # 26, 53, 66, 68, 152).

Pertinent to this motion, the following events have transpired in this matter:

       •   By July 2017, the parties had exchanged written discovery requests and responses.
           Plaintiff’s responses, however, failed to comply with the Federal Rules of Civil
           Procedure, most notably by identifying over 70 witnesses with knowledge and by
           providing the same, generic description of their knowledge instead of specific
           information as to the facts and events each individual allegedly witnessed.

       •   On August 8, 2017, Defendants noticed Plaintiff’s deposition (see Exhibit A), but the
           parties agreed to put oral discovery on hold until outstanding issues with respect to
           written discovery were resolved (including the issues surrounding Plaintiff’s 70-
           person witness list in his interrogatories);

       •   The parties proceeded to meet and confer, but Plaintiff refused to narrow his witness
           list or provide a more definitive statement of each witness’ knowledge. As a result,
           SCH filed its First Motion to Compel discovery on December 7, 2017 (Dkt. #100),
           which this Court denied as moot following additional conferences between counsel.
           (Dkt. # 102)

       •   On or around February 8, 2018, Plaintiff’s second appointed legal counsel withdrew,
           (Dkt. # 111), and SCH met and conferred with Plaintiff multiple times regarding his
           outstanding discovery responses. Despite promising SCH that he would serve


                                                 3
  Case: 1:15-cv-06759 Document #: 165 Filed: 10/05/18 Page 4 of 12 PageID #:1224




            supplemental responses, he failed to do so.

        •   As a result, SCH filed its Second Motion to Compel on April 26, 2018. (Dkt. # 115.)
            On April 30, 2018, the Court granted Defendants’ Motion for Partial Summary
            Judgment. (Dkt. # 118.) At that time, the Court ordered Plaintiff to file a response to
            SCH’s Second Motion to Compel on or before May 11, 2018. (Id.)

        •   Rather than respond to SCH’s Second Motion to Compel, Plaintiff filed a response to
            the Court’s Order granting Defendants’ Motion for Partial Summary Judgment on
            May 9, 2018. (Dkt. # 120, 121.) The Court construed Plaintiff’s filing as a motion
            for reconsideration and denied Plaintiff’s Motion on May 10, 2018. (Dkt. # 123.)

        In its May 10, 2018 Order, the Court provided a detailed summary of its efforts to obtain

legal assistance for Plaintiff, grant him extensions, and generally accommodate him throughout

this litigation:

        At this point in the matter, Plaintiff has already received the benefit of four pro
        bono attorneys recruited by this Court. All have spent long hours advising and
        helping Plaintiff, but not to his apparent liking. In June 2016, this Court gave
        Plaintiff a free attorney who provided substantial assistance to Plaintiff (including
        but not limited to the drafting and filing of a first amended complaint), but this
        counsel was later forced to withdraw because of the Plaintiff's "fundamentally
        incompatible" opinions on the manner of presenting the case. After that attorney
        left in December 2016, this Court specifically warned Plaintiff that the new
        recruitment would be "the final recruitment of counsel and no further request
        for recruitment will be granted." Plaintiff next enjoyed the professional services
        of a litigation partner (and his two associate attorneys) who worked
        unsuccessfully to achieve a fair settlement of the case during a conference with
        this Court. Even though no settlement was reached, recruited counsel's
        performance on Plaintiff's behalf was superior; and he and his two associates then
        litigated and resolved discovery matters and motions for Plaintiff, and obtained
        needed extensions of the discovery schedule over the next 14 months of
        representation. After his lawyers spent in excess of 530 hours pursuing this
        matter for him without charge, Plaintiff once again had more "substantial
        disagreements" about case strategy, which, despite the good faith efforts of
        counsel, could not be reconciled. At the hearing on counsels' motion to
        withdraw, the Court advised Plaintiff again that, having already gone through
        multiple free attorneys, he would not get another recruited attorney at this time.
        This Court further gave Plaintiff ample time to secure his own counsel, but he
        did not secure counsel for himself. The Court also gave Plaintiff an extended
        period of time to respond to Defendants' motion for partial summary judgment
        and, indeed, Plaintiff represented in open court on 2/8/18 that he was fully
        prepared to respond by the deadline set by the Court.

Dkt #123 (emphasis added). In that same Order, the Court again directed Plaintiff to file a


                                                 4
  Case: 1:15-cv-06759 Document #: 165 Filed: 10/05/18 Page 5 of 12 PageID #:1224




response to SCH’s Second Motion to Compel by May 11, 2018 and ordered Plaintiff to appear at

the next status hearing on May 23, 2018. (Id.)

       Plaintiff, however, persisted in his pattern of noncompliance with this Court’s discovery

orders and rulings. Specifically:

       •   Despite two Court Orders, Plaintiff did not file a response to SCH’s Second Motion
           to Compel. On May 15, 2018, the Court granted SCH’s Second Motion to Compel.
           (Dkt. # 124). The Court reiterated in that Order that the parties were to appear for a
           status hearing on May 23, 2018. (Id.)

       •   On May 21, 2018, Plaintiff filed a series of motions to alter the judgment with the
           Court. (Dkt. # 125-28.) In his filings, Plaintiff did not address SCH’s Second Motion
           to Compel or his outstanding supplemental discovery responses. (Id.).

       •   Pursuant to the Court’s order, Defendants attended a May 23, 2018 status hearing.
           (Dkt. # 129.) Plaintiff failed to appear and did not answer his phone when the Court
           attempted to call him. (Id.) Following that hearing, the Court ordered Plaintiff to
           appear at the next hearing and warned that any future failure to appear may result
           in a dismissal for want of prosecution (Id.).

To date, Plaintiff has not complied with this Court’s order to supplement his interrogatory

answers. Plaintiff has not provided Defendants (and, to Defendants’ knowledge, the Court) with

any reason, justifiable or otherwise, for his failure to attend the May 23, 2018 status hearing or to

supplement his answers.

III.   Plaintiff Receives New Appointed Counsel But Continues To Refuse To Cooperate
       With Discovery And Fails To Appear For A Noticed Deposition

       As noted above, in late May 2018, Plaintiff filed a series of motions and responses with

the Court, (Dkt. #125, 126, 127, 128, 130, 132, 134, 136), which (among other things)

challenged the Court’s prior orders allowing recruited counsel to withdraw from the case and

granting partial summary judgment in Defendants’ favor. During that same time frame (on May

30, 2018), Defendants moved to dismiss Plaintiff’s amended complaint for lack of prosecution

(Dkt. #138).

       On May 30, 2018, the Court entered an Order addressing Plaintiff’s various filings. (Dkt.


                                                 5
    Case: 1:15-cv-06759 Document #: 165 Filed: 10/05/18 Page 6 of 12 PageID #:1224




#140). In that Order, the Court noted that it “has bent over backwards to give Plaintiff every

opportunity to pursue his claims” and that it had “recruited counsel to represent Plaintiff on

multiple occasions.” Id. Although the Court had warned Plaintiff on several prior occasions that

no further requests for appointed counsel would be granted (Dkt. #65, 123), the Court

nonetheless agreed to appoint new counsel for Plaintiff (his fifth in this matter), provided that:

        Plaintiff . . . make[s] assurances that he will work with recruited counsel in good-
        faith, even when counsel disagrees with Plaintiff on a point of law or a matter of
        trial strategy. If Plaintiff is able to make such assurances at the next status
        hearing, this Court remains inclined to grant Plaintiff yet another (and final)
        opportunity to enjoy the professional assistance of recruited counsel.

(Dkt. #140). At a hearing on May 31, 2018, Plaintiff appeared via phone and assured the Court

“he will make a good faith effort to cooperate with any new attorney recruited for him;” as such,

the Court appointed new pro bono counsel and continued Defendants’ motion to dismiss. (Id.)

        In July 2018, Plaintiff received his fifth appointed counsel in this case (Dkt. #151, 152), 1

and after allowing Plaintiff’s new counsel time to familiarize herself with the case, the parties

met and conferred to schedule dates for depositions. On August 31, 2018, the parties agreed to a

schedule that set dates for six depositions, including Plaintiff’s deposition for October 2, 2018

and October 3, 2018. 2 See Exhibit B. After coordinating with and obtaining approval from the

Court to conduct Plaintiff’s deposition at the federal courthouse, SCH served its deposition

notice. See Exhibit C.

        On September 12, 2018, the parties appeared for a status hearing and informed the Court

that they had agreed to dates for several depositions. The Court then entered a case management



1
 Technically, this was Plaintiff’s sixth pro bono attorney, as a previous appointed counsel
withdrew as a result of a conflict. (Dkt. # 145, 146).
2
 Per prior order in this case (Dkt. #41), the parties were to conduct Plaintiff’s deposition over a
period of two days, with each day limited to five hours inclusive of breaks.


                                                  6
     Case: 1:15-cv-06759 Document #: 165 Filed: 10/05/18 Page 7 of 12 PageID #:1224




order, which set fact discovery to close on October 31, 2018 and which set various additional

case deadlines going forward. (Dkt. #160). The Court also denied Defendant’s Motion to

Dismiss for lack of prosecution as moot. Id. Counsel for SCH then proceeded to prepare for

Plaintiff’s scheduled deposition, expending over 50 hours in doing so.

         On October 1, 2018, on the eve of Plaintiff’s duly noticed deposition, counsel for

Plaintiff notified counsel for Defendants that Plaintiff would not appear for his deposition and

that she would be moving to withdraw. See Exhibit D. Plaintiff’s counsel did not provide a

reason for Plaintiff’s refusal to appear for his noticed deposition. On October 2, 2018, Plaintiff’s

counsel filed a motion to withdraw as a result of “substantial disagreements” with Plaintiff

regarding litigation strategy and an inability to “reconcile their differences.” Dkt. #162 at 2. The

motion to withdraw hearing is set for October 10, 2018. Dkt. #163.

                                           ARGUMENT

         Federal Rule of Civil Procedure 37(d) empowers this Court to levy sanctions, including

dismissal of the action, if a party “fails, after being served with proper notice, to appear for that

person’s deposition.” Fed R. Civ. P. 37(d)(1)(A); see also Fed. R. Civ. P. 37(b)(2)(A)(v) (setting

out penalties for non-compliance, including dismissal of action). “[T]o dismiss a case as a

sanction for discovery abuse the court must only find that the party's actions displayed

willfulness, bad faith, or fault.” Collins v. Illinois, 554 F.3d 693, 696 (7th Cir. 2009). Here,

Plaintiff’s unjustified failure to attend his properly-noticed deposition, coupled with his history

of non-compliance and his repeated, abject refusal to follow Court orders, is clear evidence of

bad faith and willful conduct that warrants the “harsh” sanction of dismissal. Id.

I.       Plaintiff’s Refusal To Appear At His Duly Noticed Deposition Was Willful, In Bad
         Faith, and Justifies Dismissal

         The Seventh Circuit has held that a party’s failure to sit for his deposition can result in a



                                                  7
  Case: 1:15-cv-06759 Document #: 165 Filed: 10/05/18 Page 8 of 12 PageID #:1224




Rule 37 dismissal of his case. See Collins, 554 F.3d at 696-97 (affirming dismissal where

plaintiff appeared for but then walked out of her deposition without providing any legitimate

reason for doing so); Simons v. Fox, 725 F. App’x 402, 404 (7th Cir. 2018) (dismissing litigant’s

counterclaims for failing to sit for depositions and comply with discovery orders); see also Kelly

v. Old Dominion Freight Line, Inc., 376 F. App’x 909, 914 (11th Cir. 2010) (Rule 37(d)

dismissal was proper where plaintiff failure to attend his noticed deposition and had prior

discovery violations); Piggee v. Columbia Sussex Corp., No. 2:08-cv-107-PPS, 2013 U.S. Dist.

LEXIS 22689, at *7-9 (N.D. Ind. Feb. 15, 2013) (dismissing case under Rule 37 where plaintiffs

failed to show up for duly-noticed depositions).

       Here, Plaintiff did not appear for his properly noticed deposition (of which he had at least

two weeks’—if not one months’—prior notice), and he provided no reason whatsoever for his

failure to appear. Indeed, when his attorney notified Defendants of this development, she merely

communicated that Plaintiff “will not be proceeding with his deposition tomorrow” and provided

no explanation for his refusal to attend. See Exhibit D. Presumably, if Plaintiff had some kind

of legitimate justification or conflict that precluded him from appearing, he would have

conveyed as much and offered to reschedule. It can thus be reasonably inferred that Plaintiff’s

failure to appear was willful and in bad faith. See, e.g., Pendell v. City of Peoria, 799 F.3d 916,

917-18 (7th Cir. 2015) (affirming dismissal of case in which district court found that plaintiff

“willfully” failed to appear for rescheduled deposition that her attorney informed her about).

       Plaintiff, moreover, cannot plausibly claim that he was unaware of the potential

consequences of his non-attendance. At the time, Plaintiff was represented by counsel, who

presumably informed him that dismissal was a potential sanction for refusal to attend a noticed

deposition. In addition, Plaintiff has been warned by this Court that failure to appear at hearings




                                                   8
  Case: 1:15-cv-06759 Document #: 165 Filed: 10/05/18 Page 9 of 12 PageID #:1224




may result in the dismissal of his claims. See Dkt. #129. And, Defendants had moved (albeit

unsuccessfully) to dismiss as a sanction for want of prosecution. See Dkt. #138. There can be

little doubt that Plaintiff understood that dismissal was an available sanction for this kind of

willful non-compliance.

II.    Dismissal Is Warranted In Light Of Plaintiff’s History of Non-Compliance

       Plaintiff’s eleventh-hour refusal to be deposed is simply another instance in a long pattern

of disregard for Court orders and discovery rules. As detailed above, discovery has been

ongoing for over two and a half years in this matter, during which time Plaintiff has repeatedly

refused to comply with court orders and has engaged in recurrent, dilatory conduct. Specifically:

       •   Plaintiff has continually refused to narrow or otherwise provide more detailed
           information with respect to the more than 70 witnesses he identified in his answers to
           interrogatories, despite multiple efforts to meet and confer regarding this topic;

       •   As a result, Defendants were forced to file two separate Motions to Compel in order
           to obtain supplemental interrogatory responses, the second of which was granted on
           May 15, 2018;

       •   Plaintiff still has not supplemented or narrowed the witness list in his interrogatory
           answers despite being under Court order to do so for nearly five months at this point;
           and

       •   Plaintiff has time and again defied Court orders directing him to appear at hearings, to
           comply with discovery and to respond to motions within prescribed deadlines.

Plaintiff’s history of non-compliance and delay tactics, together with his failure to sit for a

deposition, warrants dismissal of this action. See Collins, 554 F.3d at 697 (affirming dismissal

where in addition to failure to appear for deposition, record revealed a pattern of noncompliance,

including failure to timely respond to discovery); Simons, 725 F. App’x at 404 (dismissing

litigant’s counterclaims for failing to sit for depositions and comply with discovery orders); see

also Piggee, 2013 U.S. Dist. LEXIS 22689, at *7-9 (dismissal for failure to appear at deposition

further justified in light of plaintiff’s history of non-compliance).



                                                   9
 Case: 1:15-cv-06759 Document #: 165 Filed: 10/05/18 Page 10 of 12 PageID #:1224




       This Court, moreover, has afforded Plaintiff numerous second chances and ample

opportunities to conduct himself in a reasonable and good faith manner. Indeed, this Court “has

bent over backwards to give Plaintiff every opportunity to pursue his claims” (Dkt. #140) and

has provided Plaintiff with the benefit of five different pro bono attorneys, four of whom have

withdrawn as a result of irreconcilable differences or substantial disagreements over litigation

strategy. Dkt. #63, 106, 108, 162. As evidenced by his most recent attorney’s request to

withdraw, Plaintiff has breached his promise to this Court that he would make a good faith effort

to cooperate with and abide by the advice and counsel offered by his attorney—including,

presumably, advice on one of the most essential and fundamental aspects of litigation: attending

his own deposition.

       Finally, as this Court previously observed in its May 10, 2018 Order, Defendants “would

be prejudiced by any further unwarranted delays.”          Dkt. # 123.     Five months later, this

observation still stands. It has been five years since that events at issue in this lawsuit occurred,

and over four years since this lawsuit was filed, during which time witness memories have

undeniably deteriorated. In addition, less than ten days before the final discovery status hearing

and less than thirty days before discovery closes in this matter, Plaintiff refused to attend his

duly-noticed deposition, thereby delaying and disrupting the parties’ agreed-upon deposition

schedule and the case management schedule going forward. Plaintiff, moreover, has frustrated

Defendant’s ability to mount a full defense by his continued refusal to narrow or otherwise

supplement with more specific information the witness list in his interrogatories. Defendants

have only 7 hours to depose Plaintiff under the federal rules and cannot possibly ask Plaintiff

about each of these witnesses while also having adequate time to explore the basis of his claims.

       Plaintiff’s discovery abuses, delay tactics and broken promises - all of which culminated




                                                 10
 Case: 1:15-cv-06759 Document #: 165 Filed: 10/05/18 Page 11 of 12 PageID #:1224




in his refusal to attend a properly-noticed deposition - clearly and convincingly demonstrate

willfulness, bad faith and/or fault on his part. The Court should dismiss his claims accordingly.

                                        CONCLUSION

       WHEREFORE, for all of the foregoing reasons, Defendants respectfully request,

pursuant to Federal Rule of Civil Procedure 37, that this Court dismiss Plaintiff’s First Amended

Complaint with prejudice for his willful and bad faith failure to attend his properly-noticed

deposition.

DATED: October 5, 2018

                                                 Respectfully Submitted by:

                                                 /s/ Alexis Hawley
                                                 Alexis Hawley (ARDC # 6299989)
                                                 Arthur Rooney (ARDC# 6275793)
                                                 Baker & McKenzie LLP
                                                 300 E Randolph Street
                                                 Suite 5000
                                                 Chicago, IL 60601
                                                 (312) 861 8000
                                                 alexis.hawley@bakermckenzie.com
                                                 arthur.rooney@bakermckenzie.com

                                                 Attorneys for Defendant Silver Cross Hospital

                                                 /s/ Misty R. Martin

                                                 Misty R. Martin (ARDC# 6284999)
                                                 Noah A. Finkel (ARDC# 6224910)
                                                 Seyfarth Shaw LLP
                                                 233 S. Wacker Drive
                                                 Suite 8000
                                                 Chicago, IL 60603
                                                 (312) 460-5000
                                                 mrmartin@seyfarth.com
                                                 nfinkel@seyfarth.com

                                                 Attorneys for Defendant Crothall Health Care,
                                                 Inc.




                                                11
 Case: 1:15-cv-06759 Document #: 165 Filed: 10/05/18 Page 12 of 12 PageID #:1224




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of October, 2018, I electronically filed the foregoing

DEFENDANTS’ MOTION TO DISMISS. Notice of this filing will be sent by operation of the

Court’s electronic filing system to all parties indicated on the electronic filing receipt.


                                                       /s/ Alexis Hawley
                                                       One of the Attorneys for Defendant Silver
                                                       Cross Hospital




                                                  12
